 

Exhibit 10.81

[image_003.jpg]



 

August 28, 2014

 



Karlheinz Goehl-Medizintechnik Göhl

Hermann-Glockner-Str.

590763 Fuerth, Germany

Attn: Charly Goehl, CEO

 

Re: Extension of Term of the International Distribution Agreement

 

Dear Mr. Goehl:

 

The purpose of this letter is to confirm the extension of the term of, and
changes to the payments required in, the International Distribution Agreement
entered into between IsoRay Medical, Inc., a Delaware corporation (“IsoRay”),
and Karlheinz Goehl-Medizintechnik Göhl (“Distributor”), dated as of October 31,
2011 (collectively, the “Agreement”).

 

Under the Agreement, the Agreement’s current term, as extended by letter
agreement dated August 27, 2013, expires on August 31, 2014. IsoRay and
Distributor now agree to extend the term to August 31, 2015.

 

IsoRay and Distributor also agree to replace Exhibit A of the Agreement with the
Exhibit A attached hereto, for the purpose of updating the pricing of the
Products. Distributor acknowledges and agrees that the new prices shall take
effect on September 1, 2014 for all orders received on or after September 1,
2014, and the Notice Period contained in Section 3.9 of the Agreement is hereby
waived.

 

IsoRay and Distributor further agree that Distributor shall make an additional
payment annually to IsoRay equal to one-half of the annual minimum royalty due
from IsoRay to Dr. Reddy’s Laboratories (EU) Ltd. (“Dr. Reddy’s"), pursuant to
IsoRay’s License Agreement with Dr. Reddy’s dated June 1, 2011. Such payment
shall be made by Distributor each year in which the Agreement is in effect, upon
receipt of an invoice from IsoRay, with payment of Distributor’s portion of the
2014 minimum royalty payable within thirty (30) days of the date of this letter.

 

Except as set forth herein, all terms and conditions of the Agreement shall
remain in full force and effect. Each party hereto hereby expressly ratifies and
affirms all such terms and conditions as of the effective date hereof.

 



 

 

 

[image_004.jpg]

 

IsoRay and Distributor each represent and acknowledge that it has the power and
authority to enter into this letter. This letter may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

IsoRay Medical, Inc.

 



By /s/ Dwight Babcock     Dwight Babcock, CEO  



 



The foregoing is accepted and agreed to on and as of the date first shown above,

 

Karlheinz Goehl-Medizintechnik Göhl

 



By /s/ Charly Goehl     Charly Goehl, CEO  



 



 

 



 

[image_007.jpg]

 





Exhibit A

 

International Distribution Agreement

Exhibit A -Product List and Distributor Pricing.



 



Code Case Quantity Product Description Case Price (U.S.$)         1020 Total of
ten (10) 2.0cm GliaSite RTS     Catheter Tray           1030 Total of ten (10)
3.0cm GliaSite RTS     Catheter Tray [**]         1040 Total of ten (10) 4.0cm
GliaSite RTS     Catheter Tray           9005 Total of ten (10) GliaSite RTS
Access Tray [**]         8150 1 Iotrex Radiotherapy Solution       (1 ml vial)*
[**]         To be Determined Gripper® Infusion Set       with Separate
Injection Site To be Determined

 



* 96 hours advance notice required

* Iotrex will be shipped directly to hospital and billed to Distributor



 



Payments are due net thirty (30) days from date of invoice

Minimum order quantity is full case



 

--------------------------------------------------------------------------------

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 



 

